Citation Nr: 1515947	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-42 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In August 2014, these matters were remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A review of the electronic record found a document associated with the record by the scanning company titled "VCIP Unscannable Document(s) Placeholder." The document indicates that an August 2014 CD was unscannable and that information from the disc could not be ascertained.  The record does not reflect what information may have been on the CD (or what became of the CD, as it is not part of the record before the Board).  As the information on the CD may be pertinent to the issues on appeal development for a duplicate of the CD (or for information on the CD in alternate form/from alternate sources) is necessary.   

In August 2014 the Board remanded the matters of service connection for cervical and lumbar spine, and right knee, and right hip disabilities for, in part, an examination by an orthopedist to secure a medical advisory opinion.  On the VA examination conducted in response to that request, the opinion provided (by a nurse practitioner) did not include an adequate rationale that acknowledged the Veteran's deemed- credible statements regarding the nature of his activities in service and earlier unreported complaints, and did not include (as was requested) comment on the opinions already in the record (with rationale).  Accordingly, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The case is REMANDED for the following:

1.  The AOJ should contact the Veteran and advise him of the notification in the record identifying a CD that is unscannable.  The AOJ should ask him to describe the contents of the CD, and if pertinent to instant claims on appeal, to provide a duplicate or provide the information by alternate means/from alternate sources.  The AOJ should assist him in obtaining pertinent evidence and information from any alternate sources.  The scope of development conducted should be described for the record in detail.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his cervical and lumbar spine and right knee and right hip disorders.  Any indicated studies should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran (and noting that he is entitled to consideration of his claim under the relaxed evidentiary standards afforded Veterans who served in combat), the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each cervical and lumbar spine, right knee, and right hip disability entity found, and when each diagnosed entity was first manifested.

(b)  For each cervical and lumbar spine, right knee, and right hip disability entity diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/activities therein (specifically multiple jumps alighting from helicopters)?  If the response is no, please identify the etiology considered more likely.

 (c)  As to each cervical and lumbar spine and right knee, and right hip disability entity diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the continuing postservice symptoms reported by the Veteran?

(d)  If a right hip disability is found to be directly related to the Veteran's service, please opine further whether such disability has caused or aggravated a right knee disability.

The examiner must include rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  The explanation should discuss the Veteran's deemed credible statements regarding the nature of his activities in service and early unreported complaints (he has reported a history of jumping out of helicopters at landing zones and climbing in/out of equipment and cramped spaces and recollections of onset of back, right hip, and knee pain in military service), and should include comment on the opinions already in the record in the matter (to include the July 2010 VA examiner's opinion; a May 2014 private medical statement; and the September 2014 VA examiner's opinion), with explanation of rationale for agreement or disagreement with such opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

